TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00129-CR


Corinne Chapa Klinzmann, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR-2010-289, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Corinne Chapa Klinzmann has filed a notice of appeal from her conviction
following a plea of guilty to the offense of burglary of a habitation.  See Tex. Penal Code Ann. § 30.02
(West 2011).  The district court has certified that this is a plea-bargain case, Klinzmann has no right
of appeal, and Klinzmann has waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).
Accordingly, we dismiss the appeal.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed
Filed:   August 28, 2012
Do Not Publish